DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0107275 to Thomas et al. (“US1”).
Regarding Claim 1, US1 describes a lighted mirror assembly (200, see Figs 2-3), comprising: a mirror including a mirror glass (206, section 266 is identified as glass at [0026] and Fig. 3 shows that the entire mirror platform 206, including section 266, is a unitary unit) having a reflective section (263/269) and a transmissive section (266), wherein the reflective section is separated into two segments (263 and 269, see Figs 2-3) by the transmissive section, wherein the transmissive section allows light to be transmitted through the mirror glass from a rear side of the mirror glass to a front side of the mirror glass (see [0026]); and a lighting system (239/227) operatively connected to the rear side of the mirror and having a light source (239).
Regarding Claim 4, US1 describes the lighted mirror assembly as free of a light source on the front side of the mirror glass (see Figs 2-3).
Regarding Claim 13, US1 the light source comprising light emitting diodes (see [0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above.
Regarding Claim 2, US1 describes the transmissive section in the form of a rectangle. US1 does not describe he transmissive section in the form of a rounded square. However, mirrored surfaces and lighting elements are both known in commonly be formed in a variety of shapes, including a rounded square. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the transmissive section of US1 in the form of a rounded square. The motivation for doing so would have been to create a variation of the form of US1 based on design incentives or other market forces as the variation would be predictable to one of ordinary skill in the art.
Regarding Claim 3, US1 describes the transmissive section including a continuous light path around an outer surface of the mirror that is bounded on its outer side by a smaller reflective section (see Figs 2-3).
Allowable Subject Matter
Claims 5-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-12 and 14-20 describe, at least, the lighting system including a channel system in the form of a continuous loop located inside of the transmissive section situated on the rear side of the mirror.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874